DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
5.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a coding mdule configured to… in claim 1 and a decoding module configured to… in claim 1;

6.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) as being unclear and indefinite. 
Claims 1-10 recite “coding module configured to…” and “decoding module configured to…” which are means plus function limitations invoking 35 U.S.C. 112(f). However, the written description fails to clearly disclose the corresponding structure, material, or acts for the claimed functions clearly. No corresponding structure, materials, or acts are disclosed. 
Applicant is required to:
(a)  Amend the claim so that the claim limitations will no longer be means plus function limitations under 35 U.S.C. 112, sixth paragraph; or
  Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed functions without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, Applicant is required to clarify the record by either:
(a)  Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or
  Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75 and MPEP §§ 608.01 and 2181.



Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

11.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

11. An operating method of an electronic device, comprising: 
 determining whether a parameter of an artificial neural network is an outlier, depending on a value of the parameter; 
truncating a first bit of the parameter when the parameter is a non-outlier and truncating a second bit of the parameter when the parameter is the outlier; and   
generating a compressed parameter by truncating one of the first bit and the second bit.

12.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can all be interpreted as mathematical concepts and/or mental processes.
13.	Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “electronic device” and “artificial neural network” are recited at a high-level of generality (i.e., generic machine) such that they amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  The claim is not patent eligible. 

14.	Claims 1 and 16 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 11 above. Claim 1 only recites an additional “coding module” and “decoding module,” and claim 16 only recites an additional “host executing an artificial neural network, memory device, and memory controller,” which are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Thus, the claims are directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Dependent claims 2-10, 12-15, and 17-20 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1, 11, and 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

For example:
	
15.	Claim 2 recites the abstract idea of “wherein the coding module is further configured to: compare the value of the parameter and a reference value; and determine whether the parameter is the outlier, depending a comparison result.,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

16.	Claims 3, 12, and 17 recite the abstract idea of “determine the parameter as the non-outlier when the value of the parameter is less than the reference value; and  determine the parameter as the outlier when the value of the parameter is the reference value or more,” and thus similarly rejected as claims 1, 11, and 16 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

17.	Claim 4 recites the abstract idea of “wherein the coding module is further configured to: determine the parameter as the non-outlier when all upper bits of the parameter, which include the first bit, are "0" or "1"; and determine the parameter as the outlier when at least two of the upper bits are different from each other,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

18.	Claim 5 recites the abstract idea of “wherein the first bit corresponds to a most significant bit (MSB) of the parameter, and wherein the second bit corresponds to a least significant bit (LSB) of the parameter,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

19.	Claims 6, 13, and 18 recite the abstract idea of “wherein the coding module is further configured to: further truncate a lower bit next to the first bit when the parameter is the non- outlier; and further truncate an upper bit next to the second bit when the parameter is the outlier” and thus similarly rejected as claims 1, 11, and 16 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

20.	Claims 7, 14 and 19 recite the abstract idea of “wherein the coding module is further configured to: generate the compressed parameter by truncating one of the first bit and the second bit and adding a coding bit indicating whether the parameter is the outlier” and thus similarly rejected as claims 1, 11, and 16 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

21.	Claim 8 recites the abstract idea of “wherein the coding module is further configured to: compress a plurality of parameters including the parameter” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

22.	Claim 9 recites the abstract idea of “wherein the coding module is further configured to: compress the plurality of parameters by truncating the first bit of each of the plurality of parameters when each of the plurality of parameters is the non-outlier and truncating the second bit of each of the plurality of parameters when the parameter of the plurality of parameters is the outlier” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

23.	Claim 10 recites the abstract idea of “wherein the coding module is further configured to: generate a plurality of compressed parameters by truncating one of the first bit of each of the plurality of parameters and the second bit of each of the plurality of parameters and adding a coding bit indicating whether one of the plurality of parameters is the outlier” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

24.	Claims 15 and 20 recite the abstract idea of “ decoding the compressed parameter” and thus similarly rejected as claims 11 and 16 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception. 


Allowable Subject Matter
25.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.

Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) 35 U.S.C. 101, set forth in this Office action.

26.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1 recites at least “a coding module configured to determine whether a parameter of an artificial neural network is an outlier, depending on a value of the parameter and to compress the parameter by truncating a first bit of the parameter when the parameter is a non- outlier and truncating a second bit of the parameter when the parameter is the outlier; and a decoding module configured to decode a compressed parameter;” claim 11 recites at least “determining whether a parameter of an artificial neural network is an outlier, depending on a value of the parameter; truncating a first bit of the parameter when the parameter is a non-outlier and truncating a second bit of the parameter when the parameter is the outlier; and   generating a compressed parameter by truncating one of the first bit and the second bit;” and claim 16 recites at least “a memory controller configured to determine whether a parameter of an artificial neural network is an outlier, depending on a value of the parameter, to compress the parameter by truncating a first bit of the parameter when the parameter is a non-outlier and truncating a second bit of the parameter when the parameter is the outlier, and to transmit a compressed parameter to the memory device.”

The closest prior art of record is US Pat 5,532,938 which is related to a numerical arithmetic processing unit for efficiently performing vast amounts of numerical operations such as operations of sums of products and load value update operations employed in a neural network mathematical model;
US Pat 10,229,356 which is related to a device for error tolerant speech recognition neural network model compression; and
US Pub. 2022/0291739 which is related to a neural network inference circuit that executes a neural network including multiple computation nodes at multiple layers for which data is stored in a plurality of memory banks.
The major difference between the prior art and the claimed invention is the prior art of record does not teach or suggest at least “a coding module configured to determine whether a parameter of an artificial neural network is an outlier, depending on a value of the parameter and to compress the parameter by truncating a first bit of the parameter when the parameter is a non- outlier and truncating a second bit of the parameter when the parameter is the outlier; and a decoding module configured to decode a compressed parameter;” as recited in claim 1, “determining whether a parameter of an artificial neural network is an outlier, depending on a value of the parameter; truncating a first bit of the parameter when the parameter is a non-outlier and truncating a second bit of the parameter when the parameter is the outlier; and   generating a compressed parameter by truncating one of the first bit and the second bit;” as recited in claim 11, and “a memory controller configured to determine whether a parameter of an artificial neural network is an outlier, depending on a value of the parameter, to compress the parameter by truncating a first bit of the parameter when the parameter is a non-outlier and truncating a second bit of the parameter when the parameter is the outlier, and to transmit a compressed parameter to the memory device,” as recited in claim 16.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182